DAWKINS, J.
Plaintiff seeks to recover damages for the death of his mother who was killed by one of defendant’s cars.
Defendant denies the negligence charged, and avers that the accident was caused through the fault of deceased.
The judge below found for defendánt, and plaintiff appeals.
Opinion.
Deceased and her husband were waiting to board one of defendant’s cars which ran on the tracks that connect Spanish Fort and West End (lakeside resorts) with the business *1035center of New Orleans. They were in a small station consisting of a roof, with three sides inclosed, and the fourth opening upon a platform 8 to 10 feet long which extended out toward, along, and to within about 2 feet of the rail. It was sofne 12 inches above the ground, with a step midway between; but the step of the street car extended out and approximately to and just above the level of the platform, so that passengers might step from it to the cars. The station was wired for lights, but on this particular night (about 10:30'p. m.), which was very dark, with a slight mist falling,' no lights were burning. In explanation, it was asserted that some one (probably small boys with sling-shots or “nigger shooters”) had broken the globes, and for this reason it was hard to keep lights in such an exposed and unattended place.
It is the contention of plaintiff that defendant was guilty of negligence in not keeping the station lighted; that deceased could not see, and when she walked out to flag the car she slipped or fell off the platform onto the track, and was struck before she could escape. On the other hand, defendant maintains that deceased was familiar with the situation, because she had made several visits there before, and that, in any event, ample light was afforded by the headlight of the approaching car and that she carelessly stepped on the track and into the path of the moving car at a time when it .was impossible for the motorman to stop and avoid striking her.
The trial judge evidently concluded that there was sufficient light from the approaching street car to permit deceased to see where she was stepping if she had used ordinary care, and that her failure to do so was the proximate cause of the accident. After carefully considering the matter, we do not feel that we can reach a different conclusion, and the judgment is affirmed, with costs.